 58DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT grant wage and insurance and hospitalization benefit increasesto discourage further activity and support for the Union.WE WILL NOT instruct our employees to withdraw from the Union or in themanner by which they might do so.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of rights guaranteed them by Section 7 of the NationalLabor Relations Act.All our employees are free to become or remain, or refrain from becoming orremaining, membersof any labororganization.QUALITY MARKETS, INC.,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 1536FederalBuilding, 1000 LibertyAvenue, Pittsburgh, Pennsylvania,Telephone644-2969.River Togs,Inc.andLocal 107, International Ladies'GarmentWorkers' Union,AFL-CIO.Case 219-C_A-187.July 1, 1966DECISION AND ORDEROn January 3, 1966, Trial Examiner John H. Eadie Issued IrisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Exanuner'sDecision.The Trial Examiner also found that Respondent had notengaged in certain other unfair labor practices, and recommendedthat these allegations of the complaint be dismissed.Thereafter,Respondent and General Counsel filed exceptions to the Trial Exam-iner's Decision and supporting briefs.The Charging Party also filedexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoriat].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was conmmitted.The rulings are hereby affirmed.The Board has considered the TrialExanniner's Decision, the exceptions, the briefs, and the entire recordin this proceeding, and hereby adopts the findings,' conclusions, andThe General Counsel has excepted to the credibility findings made by the Trial Exam-inerit is the Board's established policy, however, not to overrule a Trial Examiner'sresolutions with respect to credibility unless,as isnot the case here, the clear preponder-ance of all the relevant evidence convinces as that the resolutions were incorrectStand-ard Dry Wall Products, inc.91 NLRB 544, enfd 188 F 2d 362 (C .1 3)160 NLRB No. 2. RIVERTOGS, INC.59recommendations of the Trial Examiner, with the following addi-tions and modifications.1.As described more fully in the Trial Examiner's Decision, inFebruary 1965,2 Local 107, International Ladies' Garment Workers'Union, AFL-CIO (hereinafter called the Union) commenced an or-ganizing campaign among all the unorganized garment plants inSuffolk County, New York, including Respondent's plant in River-head, New York. Around March 11, the Union asked for recognitionasmajority representative of Respondent's employees, offering toprove its majority status through authorization cards which it hadobtained from those employees.On March 17, Respondent refusedrecognition.Almost immediately after the organizing campaign began, andcontinuing for a period of about 2 months, Respondent embarkedupon a vigorous campaign in opposition to the Union. The Trial Ex-aminer found, and we agree, that Respondent engaged in extensiveviolations of Section 8(a) (1) of the Act during the course of thisantiiinion campaign, including interrogation of employees concern-ing their interests and activity in the Union, threats of reprisal, andcreation of the impression among employees that it was keeping theirunion activities under surveillance.However, in addition to the vio-lations of Section 8(a) (1) found by the Trial Examiner, we find alsothat Respondent violated Section 8(a) (1) in the following respects:(a)Salvatore Avellino, Jr., is the sole stockholder and owner ofRespondent and of Junior Sportswear, a company with a, plant lo-cated in Centereach, New York.On March 15, Avellino made aspeech during working time to assembled employees at Respondent'splant.At this time, the Union had already sought recognition andhad held two union meetings. A third union meeting was scheduled forthat same evening,The Trial Examiner found that Avellino toldemployees, among other things, that he knew that most of them hadattended the union meetings; that, in case any employee did notknow, there was going to be a union meeting that night in the "Wind-sor Room" at the Perkins hotel; that as a lot of the employees werestill unable to snake the minimum of $1.25 per hour, he did not seehow they could make the Union's minimum of $1.75 or $1.80; and,that with the Union's minimum he would have only five operatorsbecause the rest would be unable to make it.Avellino also stated thatthe plant had been nonunion since 1958 and did no business withunion jobbers; that it would take months to find union jobbers and hecould not keep the plant open that long without work; and that hewould be able to continue operation of the plant only if the Unionobtained for him a "permanent registration" with a union jobber.2 All dates,unless otherwise noted, are in 1905: 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the Trial Examiner, we find this speech was violativeof the Act.Avellino's remarks regarding the union meeting madeit amply clear to employees that Respondent was maintaining a closewatch over the union activity of its employees and thus created theimpression of surveillance, in violation of Section 8 (a) (1).Further,Avellino's statements about the effects of unionization on the plantconstituted threats of reprisal, also violative of Section 8(a) (1) be-cause they would clearly convey to employees the idea that if theplant became unionized, it was probable that the employees wouldlose their jobs either because they could not meet the Union's "mini-mum" or because Respondent would have to close down the plant.(b)We also find that respondent violated Section 8(a) (1) bySupervisor Billie Mastrioni's statement to employees sometime aroundMarch 18 that three machines were being taken out of the plant "be-cause of the Union."This statement made it clear to employees thatthey were being punished with loss of work because of their unionactivity and therefore constituted coercion of employees in the exer-cise of their Section 7 rights.(c)We also agree with the Trial Examiner that Respondent's con-duct, relating to the circulation of the petition in which employeesindicated their desire not to join the Union,violated Section 8 (a) (1)of the Act.As described more fully in the Trial Examiner'sDecision, onMarch 16, the day after the last union meeting, employees Gumarelliand Lennan spoke to Lillian Andreasen, Avellino's personal secre-tary.They explained to her their desire to circulate among the em-ployees a petition by which signatories could indicate that they didnot wish to support the Union.At their request, Andreasen draftedthe petition and then wrote it out in longhand, making a duplicatecopy.That day, during the coffee break, and for about 15 minutesafter employees returned to work, employees Lennan and Malinowskicirculated this petition and solicited other employees to sign it.Su-pervisorMartin, who usually remains in the back of the shop, andSupervisor Mastrioni were standing in the production area duringthe entire time that the petition was being circulated, and they spoketoLennan and Malinowski while these employees were circulatingthe petition.After obtaining a number of signatures,the two em-ployees went to Andreasen's office and asked her to keep the petition.She refused, and the circulators then gave it to Supervisor Mastrioni.Later the same day, when Avellino called the office, Andreasen toldhim that some employees who were against the Union were circulat-ing a petition.In view of the foregoing, and in light of Respondent's other anti-union conduct, we find that, by assisting in the preparation of the RIVER TOGS, INC.61petition and by permitting its circulation in part on working time, inthe presence of and with the knowledge of supervisors, Respondentgave employees the impression that the petition was being circulatedwith its approval and thus restrained and coerced employees in theexercise of their rights under Section 7, in violation of Section8(a) (1).32.Unlike the Trial Examiner, we find that Respondent discrimi-natorily laid off employees Kozak, Kotun, Adair, Gaines, and Mayoin violation of Section 8(a) (3) of the Act.Respondent is engaged in the manufacture of ladies' dresses. Itsplant had been operated using a complete section process, wherebyeach separate operation was performed by different employees, but,about the time of the layoffs, according to Respondent, the opera-tion was changed to a semi-section system under which each employeeperformed several different operations on the same garment. Justprior to the layoffs, a customer of Respondent requested that 1,000dresses with skirts be returned, and about March 17, many skirtswere removed from the plant. Supervisor Martin later explained toan employee that this was "because of the Union."When employeeGaines asked Mastrioni if the few remaining skirts were the onlyones that the skirt operators had to work on, she replied "yes, therest is going back ... that's the way you want it." At the same time,three machines, including the machine used by Kotun who was laterlaid off, were removed from the plant and when Mastrioni was askedwhy, she replied, "because of the Union."We have found that latterstatement by Mastrioni to be violative of Section 8 (a) (1).A dayor two later on March 19, employees Gaines and Dixon were laid off.That same day Kozak, who was not at work during that week, ,receivedword through Kotun, bier daughter, that she was laid off. At the timeof the layoffs, these employees were not informed of any changeoverin the plant's operations nor were they asked if they possessed anyother skill that could be utilized.A short time later, on March 22,Kotun was laid off, and thereafter, on March 24, Mayo and Adairwere also laid off.Respondent argues that these layoffs were made for economic rea-sons.Although its contentions are not entirely clear, Respondent ap-parently takes the position that it laid off the five employees who al-legedly were skirt operators for a period of approximately 3 weeksfor lack of work, since the only dresses to be sewn at that time werethose of an "A-line style," which are one-piece dresses without skirts.According to Respondent, its plant production averaged about 2,000-sThe complaint alleges that Respondent committed other unfair labor practices in viola-tion of Section 8(a) (1) in addition to those found herein.However, we shall make noadditional findings regarding these allegations, as in our opinion such findings wouldmerely be cumulative and would not affect the remedy. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARD2,500 dresses per week, and since there were 6,000 "A-line" dresseson hand, there was no need for the skirt operators for 2 or 3 weeks.Respondent makes the further argument that the layoffs were alsorelated to its decision to change from a complete section to a semi-section operation.Thus, according to Respondent, it was losingmoney under the complete section operation and when, about March 19,a jobber removed 1,000 dresses with skirts, and all that remainedwere A-line dresses, Respondent decided to make the changeover.Respondent contends that because of this change in operation, it hadno need for skirt makers at that time but that it planned to recallthe five skirt makers at a later time when it would retrain them forsemi-sectional work.The Trial Examiner, although noting that there were persuasivefacts and arguments to support the allegations of the complaint thatthe five employees were discriminatorily laid off, nevertheless, agreedwith Respondent that the five employees were laid off for cause.Wedisagree for the following reasons.'We are not persuaded that Respondent laid off these five employeesbecause there was no work for them. Respondent's arguments, al-though in certain respects inconsistent, are both based upon the factthat these employees were skirt makers and there was no work forskirtmakers at that time.However, the record clearly establishesthat each of the laid-off employees was not only a skirt maker buthad performed a variety of other sewing operations at the plant.Thus, Kozak testified without contradiction that, during the timeshe was employed, besides working on the skirits, she did closingson blouses, put in darts, and made sashes and bows.Gaines testifiedwithout contradiction that she had been employed since the first daythe factory was opened, and besides making skirts, she had performedfunctions such as inserting darts, lining dresses, and closing the sidesof blouses.Kotun, whose primary job was, "merrowing facings,"had, at various times, also sewn sleeves, tops, blouses and also sewnzippers into facings.Mayo testified without contradiction that sheperformed work on darts, shoulders, joinings, facings, flaps, andskirts.Avellino admitted that Adair was primarily a dart makerand shoulder joiner.Further, Avellino admitted that at the time of the layoffs he hadinstructed supervisors to hire "anybody" coming into the plant "withany kind of experience," and Respondent actually hired two unskilledemployees, who had to be instructed and who were very "slow." The* In view of the above statements by Dlastrioni,itappears that the change from thecomplete section manufacturing process to a semi-sectional process itself may have taken.place as a reprisal for the union activity of employeesWe make no finding on this issue,however,.since the complaint contains no allegation to this effect RIVER TOGS, INC.63fact that there was work at the plant for completely unskilled em-ployees while the discriminatees were senior employees, most of whomhad been working there since the plant was opened and had per-formed a variety of jobs, is inconsistent with Respondent's conten-tion that the alleged discriminatees were laid off because there wasno work.Also, the record indicates that after Kotun and Mayo were re-called several weeks later, they performed the same type of work onskirts that they had been doing prior to the layoff.This fact sug-gests that the changeover to a semi-sectional operation, if made atall,did not occur at the earliest until several weeks after the layoff;or, if the changeover did take place prior to the layoff, that, contrarytoRespondent's contentions, skirt makers were still needed under asemi-section operation.Finally, as noted, when Gaines and Kotun were laid off, they werenot informed of any changeover in the plant's operations; and noneof the five laid-off employees were asked if they possessed any otherskill that would be required.In finding that the layoffs were not unlawful, the Trial Examinerrelied in part on the fact that none of the laid-off employees weremore active on behalf of the Union than others in the plant. Butdiscriminatory action against an employee merely for union member-ship or activity is as much a violation of the Act as his discharge forunion leadership.5The record establishes that each of the five laid-off employees had been active on behalf of the Union and that Re-spondent had knowledge of this fact.Thus, the five laid-off em-ployees signed authorization cards and attended union meetings;Avellino admitted that Respondent "knew that most of the em-ployees had attended the union meetings"; and there was no excep-tion to the finding by the Trial Examiner that Avellino had specificknowledge that Kozak was an active union adherent.In further support of his finding that the layoffs were not unlaw-ful, the Trial Examiner reasoned that if in fact Avellino's purposein laying off the employees was to discourage union membership, hewould have laid off Cratch, who was a poor producer, and he wouldnot have laid off Dixon- or Kotun, the latter being a "superior pro-ducer."We find this reasoning confusing.Respondent's payrollrecords indicate that Gaines, who was, laid off, was a better-than-average producer and that Kotun had a superior performance record.These facts, if anything, tend to disprove Respondent's 'contentionsthat the layoffs were for economic considerations, since if, as it claims,Respondent was losing money, it would want to retain its best workers.S5 Southern Maid Paper Company,141 NLRB 1023, 1031 ;Des Moines,Springfield andSouthern Route,78 NLRB 1215, 1217. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor do we understand the Trial Examiner's reasoning that the lay-off of a poor producer would have a greater tendency to discourageunion membership.But even if so, the fact is that Kozak, Adair,and Mayo were laid off, and, according to payroll records, they alsowere poor producers.Accordingly, in view of the foregoing, and particularly in the lightof the fact that the layoff took place in the midst of an unlawfulantiunion campaign conducted by Respondent, we find that the lay-off of employees Kotun, Kozak, Adair, Gaines, and Mayo was forthe purpose of discouraging union activities, and by this conduct Re-spondent violated Section S(a) (3) and (1) of the Acts3.The Trial Examiner found that Respondent violated Section8(a) (5) on and after March 12 by refusing to recognize and bargainwith the Union as the majority representative of its employees inan appropriate unit.(a) Initially, we agree with the Trial Examiner that a unit of allproduction and maintenance employees at Respondent's plant inRiverhead, New York, is appropriate.Respondent contends that theonly appropriate unit comprises all similarly classified employees atboth Respondent's plant in Riverhead, New York, and the JuniorSportswear plant in Centereach, New York.Salvatore Avellino, Jr., is the sole stockholder and owner of bothcompanies which are engaged in the manufacturing of ladies' dresses.The plants are located approximately 25 miles apart, and each isunder separate immediate supervision.There is no history of col-lective bargaining at either plant.Junior Sportswear was estab-lished in 1958.When Respondent began operations in January 1964,some employees were temporarily transferred from Junior Sports-wear for the limited purpose of training the new employees, all ofwhom had been hired solely to work at Riverhead. Other interchangebetween the two plants has occurred, but only on an emergency basis.The only evidence of product integration between the plants is that,as part of an experimental plan, employees at both plants have per-formed work on the same garments. This plan was discontinued after4 weeks because it was "too confusing to maintain the same operationin both locations."Also, Respondent's plant does the cutting, whennecessary, for garments manufactured at Junior Sportswear.Thereis one office employee working at Respondent's plant who makes upthe payroll for both plants.All personnel and accounting recordsare separately maintained for each plant, although both plants jointlymaintain various insurance and liability policies.9We find no merit in the'General Counsel's exception to the Trial Examiner's findingthat subsequent to her recallto work Mayowas discharged for cause RIVER TOGS, INC.65The Board has held that a single plant unit is presumptively ap-propriate unless there is a bargaining history in a broader unit orunless the plant is so integrated with another as to negate its identity.'On the basis of the foregoing, and as the evidence does not establish asufficient degree of integration between the plants, we find that a unitlimited to the employees of Respondent's plant at Riverhead, NewYork, is appropriate for the purposes of collective bargaining.(b)We also agree with the Trial Examiner that, since on or aboutMarch 12, the Union represented a majority of the 49 employees in theappropriate unit.The General Counsel introduced into evidence 27 cards signed byemployees in the appropriate unit.'The Trial Examiner found, ascontended by the General Counsel, that the cards of employees Suchtoand the two Rodziewicz sisters should be counted toward the unionmajority despite the fact that all three spoke Polish but no English.Refusing to credit the testimony of Suchto and the Rodziewicz sistersthat they did not intend to designate the Union as their bargainingrepresentative when they signed authorization cards at the March 10meeting, the Trial Examiner found that at the meeting, Banyai, thebusiness manager of the Union, paused during his talk in order thathis statements regarding the Union could be interpreted to the Polishemployees, and that "the purpose of the authorization cards was ex-plained to them before they signed them."We agree that Suchto's card should be counted because Kozak,whose testimony the Trial Examiner credited, testified that at theunion meeting she explained the meaning of the authorization cardto Suchto, and that she translated to Suchto Banyai's remarks intoPolish.Counting Suchto's card, we find that the Union on March 10,when it made its demand for recognition, represented 25 out of 49 em-ployees.As the Union thus represented a majority of employees inthe appropriate unit, we find it unnecessary to decide whether thecards of the Rodziewicz sisters should also be counted toward themajority.Further, like the Trial Examiner, we also find it unnec-essary to decide whether Albert Mastrioni, the husband of SupervisorMastrioni, although not signing an authorization card, should becounted in establishing the Union's majority, because of his member-ship in the Union.(c)We also agree with the Trial Examiner that Respondent vio-lated Section 8(a) (5) of the Act by refusing to recognize and bargain7Dixie BelleMills, Inc,139NLRB 6298 The General Counsel originally introduced into evidence 30 authorization cards.How-ever,Hobson'scard was excluded because she was terminated permanently prior toMarch 11, and Mallnowski's and Martinsen's cards were not counted since they were notexecuted until after the demand for recognition.257-551-67-vol. 160-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union.We have already found that Respondent engaged inan extensive antiunion campaign, violative of Section 8(a) (1), whichincluded interrogation of employees concerning their interest and ac-tivity in the Union, threats of reprisal, creating the impression ofsurveillance of union activities, and approving the circulation of apetition in which employees indicated their desire not to join theUnion.We have also found that Respondent discriminatorily laidoff five employees in violation of Section 8(a) (3). In view of theforegoing, we find that Respondent's failure to accord recognition tothe Union, which represented a majority of its employees, was not ingood faith, but rather was borne of a desire to gain time to subvert theUnion's majority and to thwart unionization, and therefore violatedSection 8 (a) (5) of the Act.'THE REMEDYHaving found that Respondent engaged in conduct in violation ofSection 8(a) (1), (3), and (5) of the Act, we shall order that it ceaseand desist from such unlawful conduct and post the usual notices.Wehave found that the layoffs of employees Kozak, Kotun, Adair, Gaines,and Mayo violated Section 8(a) (3), but that Respondent thereafterreinstated them and later lawfully discharged Mayo.We shall there-fore require Respondent to offer to all employees, who were unlaw-fully laid off, except Mayo, immediate and full reinstatement 10 to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them, includ-ing Mayo, whole for any loss of earnings they may have suffered byreason of the discrimination against them, by payment to them of a sumof money equal to that which they would have earned as wages fromthe date of the discrimination to the date of the offer of full reinstate-ment, less their net earnings during said period, in the manner pre-scribed in F. W.Woolworth Company,90 NLRB 289, and with intereston backpay due, in accordance withIsis Plumbing c' HeatingCo., 138NLRB 716. In the case of Mayo, backpay with interest thereon shallrun to the date of her discharge.AMENDED CONCLUSIONS OF LAWParagraph 7 of the Trial Examiner's Recommended Conclusions ofLaw is deleted and the following conclusion of law is substitutedtherefor :7.By laying off Frances Kozak, Vera Gaines, Carol Ann Kotun,Rose Mayo, and Cecil Adair because of their union activity, Respond-6 Joy SilkMills,Inc ,85 NLRB 1263, enfd as modified, 185 F.2d 732 (C A D C ), certdenied 341 U S. 91410As the question whether the laid-off employees were subsequently reinstated to theirformer or substantially equivalent positions may not have been fully litigated at thehearing, we leave the determination of this issue to the compliance stage of this proceeding RIVER TOGS, INC.67ent has engaged in unfair labor practices as defined in Section 8 (a) (3)and (1) of the Act.[The Board adopted the Trial Examiner's Recommended Order,"with the following modifications:[1.Add the following as paragraph 1(c) to the cease and desistportion of the Trial Examiner's Recommended Order, and reletterthe subsequent paragraphs in sequence :[" (c)Discouraging membership in, or activities on behalf of,Local 107, International Ladies' Garment Workers' Union, AFL-CIO, or any other labor organization, by laying off or in any othermanner discriminating against any of its employees in regard to hireor tenure of employment or any other term or condition of employ-ment, because of their union membership or activities."[2.Add the following at the end of paragraph 2(a) of the TrialExaminer's Recommended Order : "The appropriate unit is:[All production and maintenance employees of the Respondentat its Riverhead, New York, plant, exclusive of office clericalemployees, guards, and all supervisors as defined in the Act."[3.Add the following as paragraph 2(c) of the Trial Examiner'sRecommended Order, and reletter the subsequent paragraphs insequence:["(c)Offer Cecil Adair, Frances Kozak, Vera Gaines, and CarolAnn Kotun immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges, and make them and Rose Mayo wholefor any loss of pay they may have suffered by reason of the dis-crimination against them in the manner set forth above in the sec-tion herein entitled "The Remedy."[4.The description of the bargaining unit subparagraph in thenotice attached to the Trial Examiner's Decision is amended to read:[All production and maintenance employees of the Respondentat its Riverhead, New York, plant, exclusive of office clericalemployees, guards, and all supervisors as defined in the Act.[5.Add the following as the third paragraph to the notice attachedto the Trial Examiner's Decision :[WE WILL NOT discourage membership in, or activities on be-half of, Local 107, International Ladies' GarmentWorkers'Union, AFL-CIO, or any other labor organization, by laying off"Although finding that Respondent engaged in additional violations of Section 8(a) (1)of the Act by making threats of discharge and other reprisals, creating the impression ofsurveillance,and engaging in other acts of interference,we find it unnecessary to amendthe order as these violations are cumulative and are co,ered, by the Trial Examiner'sRecommended Order 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDor in any other manner discriminating against our employeesin regard to hire or tenure of employment or any other term orcondition of employment, because of their union membership oractivities.[6.Add the following as the fourth paragraph to the notice at-tached to the Trial Examiner's Decision:[WE WILL offer to the following employees immediate and fullreinstatement to their former or substantially equivalent posi-tion,without prejudice to their seniority or other rights andprivileges, and make them and Rose Mayo whole for any lossof pay they may have suffered as a result of our discriminationagainst them, in the manner provided in the section of theBoard's Decision entitled "The Remedy."[Frances Kozak, Vera Gaines, Carol Ann Potfl, and CecilAdair.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner John H. Eadie in Riverhead,New York, on various dates starting on July 6 and ending on July 23, 1965, on thecomplaint of the General Counsel and the answer of River Togs, Inc , herein calledthe Respondent.'The issues litigated were whether the Respondent violated Sec-tion 8(a)(1), (3), and (5) of the Act.After the conclusion of the hearing theGeneral Counsel and the Respondent filed briefs with me.Upon the entire record in the case, and from my observation of the witnesses,I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation with its principal office and plant inRiverhead, New York.As a contractor it is engaged in the manufacture of women'sclothes and related products.During 1964, in the course and conduct of its business operations, the Respondentperformed services valued in excess of $50,000, of which services valued in excess of$50,000 were furnished to, among others, Casco & Arandy, which enterprise annuallyproduces goods valued in excess of $50,000 which it ships directly out of the Statewherein it is located.II.THE LABOR ORGANIZATION INVOLVEDLocal107, International Ladies' Garment Workers' Union,AFL-CIO,isa labororganization which admits to membership employeesof theRespondent.II. THE UNFAIR LABOR PRACTICESA. Background; sequence of events; interference, restraint, and coercionSalvatore Avellino, Jr., is the sole stockholder and owner of the Respondent andof Junior Sportswear, a company with a plant located at Centereach, New York,which is about 25 miles distant from Riverhead. Junior Sportswear also is engagedin the manufacture of ladies' dresses.Avellino, a contractor, receives material, eithercut or uncut from a jobber, to sew into dresses according to the specifications andstyle design of a jobber, and then ships it back to the jobber, who pays a flat fee pergarment.'Charges were filed by Local 107,International Ladies' Garment Workers'Union, AFL-CIO, herein called the Union, on March 22 and May 18, 1965.The complaint issued onMay 28, 1965 RIVER TOGS, INC.69Avellino established Junior Sportswear in 1958.Upon the opening of the Re-spondent's plant in January of 1964,employees from Junior Sportswear were trans-ferred to it to help train the new work force.During the early part of 1964 a largepart of the work for one jobber,Gjenfrey Fashions,was performed at both plants.At all times material herein,cutting for both plants was performed at the Respond-ent's plant.Both plants employ machine operators,pressers,and floorgirls.The Respondent'splant also has cutting department employees.Junior Sportswear worked under a"complete garment"procedure,whereby the operators each performed all the opera-tions necessary to sewing the garment.The Respondent's plant started with a "com-plete section"procedure whereby employees performed only a single operation onthe garment and it moved on to another who performed another operationByreason of this procedure Avellino frequently had to transfer employees to differentoperations or send them home until the flow of work reached their particular opera-tion.This was especially true of the skirt department.At sometime during 1964 the finishing departments of the two plants were con-solidated,with all of such work performed at the Respondent's plant.This practicewas discontinued on or about February 22, 1965, and some finishing employees weretransferred to Junior Sportswear.Employees at times were temporarily transferredfrom one plant to the other to help out because of a bottleneck or because of absentee-ism.In such cases the employees remained on the payroll of their employerThe office for both plants is located at the Respondent's plant.Lillian Andreasenis the only office worker. She makes out the payroll for both plantsAlthoughseparate payroll records are maintained for both plants,the employees in the finishingdepartment of Junior Sportswear are listed under a blue line in the Respondent'spayroll book.The finances of both corporations are handled by the same account-ant who makes monthly visits to the Respondent's plant.During February of 19652the Union began an organizational campaign among allthe unorganized garment companies in Suffolk County, including the Respondent'splantOn February 18, the Union distributed literature to employees in front ofthe plant.Thereafter,three union meetings were held at the Henry Perkins Inn, ahotel in Riverhead,to which only employees of the Respondent were invited.Themeetings were held on March 3, 10, and 15, and started shortly after the employeesceased work.The Union provided the employees with meals at the meetings.Edward Banyai, manager of the Union,spoke at each meeting.Clara Rhatigan,business agent of the Union,was present at the meetingsDuring the day of March 10 Supervisor Billie Mastrinoni3went to the machineof employee Alice Wright. She asked Wright,"Where are you going tonight "When Wright evaded the question,Mastrioni asked her if she was going to "a unionmeeting."Wright did not give her an answer.It is found that Mastrioni's interrogation violated Section 8(a)(1) of the Act.About 30 employees were present at the union meeting held on March 10. Threeof these employees,Helen and Jane Rodziewicz,sisters, and Jadwiga Suchto spokePolish only.The Rodziewicz sisters were accompanied by their"cousin,"who wasnot an employee and who acted as their interpreter.Employee Frances Kozak, whospoke both English and Polish,interpreted for Suchto.Banyai paused during hisspeech in order to give the interpreters time to translate his remarks to the Polishemployees.Authorization cards of the Union were signed during the meetingAfter they were collected,Banyai announced that a majority of the Respondent'semployees had signed cards,4 and that he would so notify the Respondent and demandrecognition.Employee James(Shorty) Tolar was present at the meeting.He hada camera and attempted to take pictures,but was stopped from doing so.At about 10:30 a in., on March 11 during work Supervisor Mastrioni spoke to theemployees over"the plant loudspeaker.She stated that she just had received a callfrom Avellino; that he knew who was at the union meeting the night before; thathe would close the shop before he would "join a union", and that any employee whostillwanted a union could leave the plant.SinceMastrioni's statements contained a threat of reprisal and created the im-pression to the employees of keeping under surveillance their union activities, theyare found to be violative of Section 8(a) (1) of the Act.2 Except where otherwise indicated,all dates are in 19653The Respondent admitted in its amended answer that Mastrioni was a supervisorwithin the meaning ofthe ActMastrioni did not appear as a witnessat thehearing4Nine employees,including the Rodziewicz sisters and Suchto,signed cards at the meet-ingPrior to the meeting 19 employees,including James Tolar,Marlene Hobson. andAlbert Boler,had signed cards.These cards will be discussed in more detail hereinafter 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt about the end of the working day on March 11, Aveillino had a conversationwith Tolar, the employee who had attempted to take pictures at the union meeting.The conversation took place a short distance from where some employees, includingWright, Bartlett,Mayo, and Kotun, were punching out for the day. SupervisorNick Martin 5 also was present.Avellino asked Tolar if he had "the pictures."When Tolar replied that he did not have any pictures, Avellino said, "Well, why didyou lie to me?You promised me you would get them."He asked Tolar, "howdo you know there was a union meeting?" Tolar replied, "Because the girls toldme."Avellino then said, "Well, Shorty, don't buy a house because you can't buya home if you don't have a job and none of us will have a job "At the end of theconversation Avellino said to Martin, "Hey, Nick, this guy is a ringleader." 6It is clear from the above that Avellino was trying to create the impression toemployees that he had their union activities under surveillance.He also made athreat of reprisal to TolarAccordingly, I find that Avellino's remarks were viola-tive of Section 8(a)(1) of the Act.Banyai sent a letter, dated March 11, to the Respondent, as follows:This is to inform you that the International Ladies' Garment Workers' Unionhas been duly designated as the collective bargaining representative by a ma-jority of your non-supervisory production and maintenance employees.Accordingly, it is hereby requested that the Union be recognized as the ex-clusive bargaining representative of the employees in the aforesaid bargainingunit, and that you meet with the undersigned, as representative of the Union,in order to negotiate a labor agreement for these employees.Kindly acknowledge receipt of this letter and indicate a time and place whichis convenient for such a meeting.On March 12, after receiving the Union's letter, Avellino telephoned Banyai.Banyai told Avellino that a majority of the employees had signed authorizationcards, and requested him to recognize the Union and meet with it in order to nego-tiate an agreementHe offered to prove the Union's majority by showing Avellinothe signed authorization cards.Avellino replied that he would "consider goingunion" only if Banyai would guarantee him "52 weeks' work a year, a registration witha union jobber."Banyai stated, "Our function is not to provide jobbers.Our func-tion is to organize workers."Banyai told him that the Union had filed a petitionfor an election with the Board and asked him to agree to a consent election.Avel-lino did not answer this request.He complained that the Respondent had beenlosingmoney; and warned that if the Union persisted in its organizing efforts, hewould be forced to close the plant.He repeated that he would consider recog-nizing the Union only if it got him a union jobber and guaranteed the work. Theyended the conversation by agreeing to meet for lunch at a restaurant on Wednesday,March 17.7Immediately following his conversation with Banyai, Avellino spoke to somecutting employees.They asked him what he was going to do about the Union andtold him that they did not want to join it.He replied, "Well, don't worry aboutitbecause right now I'm not joining the union either."He asked them, "Whattook place with these cards?"Employee Boler replied that he signed a card inorder to obtain a meal that the Union furnished.8As noted above, the third union meeting was held Monday night, March 15. Thatday during work Avellino called the employees together and talked to them. Insubstance, he told them that he knew that most of the employees had attended theunion meetings; that, in case any employee did not know, there was going to be a union5The Respondent admits the supervisory status of Martin.He did not appear as awitness at the hearing.6 The above conversation is based upon the credited testimony of Wright, Kotun, andBartlett.Avellino testified to the effect that he was merely teasing Tolar.He deniedthat he sent Tolar to the union meeting to take picturesTolar did not appear as awitness at the hearingAs noted above, Tolar signed an authorization card of the Union.7 The above conversation is based upon credited portions of the testimony of both Banyaland Avellino.Testimony contrary to the above is not credited.8 Avellino testified without contradiction to the above.He also testified that after talk-ing to the cutting employees lie spoke to Supervisors 'Martin and Mastrioni, and that theytold him that they had heard that "the girls were under the impression that they weresigning these cards for a dinner " RIVER TOGS, INC.71meeting that night in the "Windsor Room" at the Perkins Hotel; that the Unionwould probably get the employees what it had promised them; that, however, theyshould go to the meeting and ask whoever was in charge of the meeting what theUnion was going to do to obtain work for the plant, that the employees shouldfirsthave come to him before going to the Union as he would have explained tothem why he could not do certain things, that the Respondent had lost a lot ofmoney teaching the employees to sew and because of "tremendous make up pay",that since "a lot" of the employees were still unable to makethe minimumof $1.25per hour, he did not see how they could make the Union'sminimumof $1.75 or$1.80; that with the Union's minimum he would have only "five operators" becausethe rest would be unable to make it; that he had beennonunion since1958 andhad no connections with union jobbers; that since it would take months to findsuch jobbers, he could not keep the plant open that long without work, that theprices paid to him by his nonunion jobbers were not enough to pay forthe unionbenefits, that he would have no objections to the Union and would recognize it ifitgot him a "permanent registration" with a union jobber; and that he would beable to continue operation of the plant under such an arrangement.He askedseveral employees to state what their experience had been when they worked inunion shops.They stated that the shops had "closed down." Some of the em-ployees then said that they were "against" the Union.Avellino put a stop to theensuing discussion, saying that he was not interested." 9Employee Helen Malinowski attended the union meeting held on March 15. Sheasked "quite a few" questions.However, she signed an authorization card duringthe meeting after Rhatigan told her that the Union had "the majority of the peoplefrom River Togs signed up."As the employees entered the hotel, the Respondent'saccountant was in the lobby.He was still there for at least 10 minutes after themeeting started.10On March 16, employees Marie Gumarelli and Angela Lerman went to the officeand spoke to Andreasen.They told Andreasen that they did not wish tojoin theUnion and wanted to circulate a petition because they thought that there were otheremployees who also were against the Union.They explained that they needed twopieces of paper because they were going to solicit the Polish employees separately.When Andreasen gave them the paper, Gumarelli asked her to write the petitionbecause her handwriting was poorAndreasen then wrote the petitionin longhand,making a duplicate copy. She phrased it in her own words after Gumarelli toldher what she wanted the petition to say."Lerman and Malinowski solicited employees to sign the petitions during thecoffee break and for about 15 minutes after the employees had returned to work.SupervisoisMastrioni and Martin were present during this time.Either Gumarellior Lerman brought the petitions to the office and asked Andreasen to put them "inthefiles."Andreasen refusedThe petitions were then given to SupervisorMastrioniThe complaintallegesthat the Respondent, by Martin and Mastrioni, authorizedand permitted the circulation of the petitions among the employees and inducedthem to sign it; and that such conduct was violative of the Act.There can be noquestion under the circumstances related above that the employees were under9 The above facts concerning Avellino's speech are from credited portions of his testi-mony and that of various witnesses called by the General CounselTestimony contraryto the above is not creditedThe General Counsel contends that Aiellino's speech leasviolative of the ActI disagree10 The General Counsel contends that by the accountant's presence the Respondentcreated "an impression of surveillance "Since the accountant stayed at this hotel whenhe visited the Respondent's plant, this contention is rejected11The petition reads as followsTo Whom It May ConcernWe, the undersigned, garment workers in the employ of River Togs, Inc, River-head, N.Y, want it know [sic] that we do not wish to join a union of any kind andprefer working in a shop whichisnon-unionWe are being treated fairly by RiverTogs, Inc., and see no reason for a change in statusRespectfully,Andreasen testified that some time during the day after the employees had left the officeAvellino telephoned her, and that she told him that some employees who were against theUnion were "circulating a petition 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercion when they were solicited to sign the petitions.12The question remains astowhether or not the Respondent was responsible for such coercion.The plant was small, with less than 50 production employees.It is undisputed thatLennan at times acted as Mastrioni's "assistant,"that part of the solicitation took placeduring work,13 that production was interrupted, and that Mastrioni and Martin werepresent while the petitions were circulated.From these facts,I am convinced thateitherMastrioni or Martin,or both, had knowledge of the petitions and authorizedand permitted their circulation.However, aside from the question of knowledgeat the time,it is undisputed that both Avellino and Mastrioni knew of the peti-tions shortly after they were circulated and made no effort to dispel the coerciveeffect of the solicitations on the employees.Accordingly,I find that the circula-tion of the petitions was violative of Section 8 (a)( 1) of the Act.Banyai and Avellmo met as agreed on March 17.Banyaiwas accompaniedby Bernard Koozman, a representative of the Union.John Del Mastro was withAvellino.Concerning the conversation Banyai testified credibly as follows:Mr. Koozman and I met Mr. Avellino, Jr. at Friede'sRestaurant at oneo'clock and we walked into the lobby of the restaurant and Mr. Avellino turnedto us and said, that he had to break the luncheon appointment but he wantedto tell us right off the bat that under no circumstances would he recognize theunion or deal with the union,only one way and that would be if we wouldgive him a union jobber,registration and a guarantee of 52 weeks'work inthe year.I told him that that'snot our jobThat on occasion we do provide jobbersbut we are here now to prove to him that we have the majority of the peoplesigned in River Togs and that we would like to sit down and negotiate anagreement.At this time, he went over to the dining room proper and he beckoned tosomeone and a person came out who introduced himself as Mr. John Del MastroMr. Del Mastro stated that he was aware of the situation here and that hewanted to tell something new and that is that Mr. Avellmo, Senior,was in thehospital,he had suffered a heart attack and couldnt we wait with this wholeproblem until Mr. Avellino,Senior, was out of the hospital.I told Mr Del Mastro that Mr. Salvatore Avellino, Junior, is the owner andthe principal and the president of River Togs, and we wanted to deal with him.Mr. Del Mastro said that that's true,but it is the father's money and he callsthe shots.Wouldn'twe wait until the father got out of the hospitalI said that this puts us at a disadvantage because Mr. Avellino, Junior, hadstarted campaigning against us in the factory,had sent work back.A petitionwas being circulated against the union and we were at a disadvantage to holdoff on anything.Mr. Del Mastro then said that if we would hold off, that he would make surethat the shop would keep working.I said that we couldn't hold off and then Mr. Avellino,Junior, said that thiswas no good as far as he was concerned either because we had four or fivepeople in the shop as plants,as instigators,that they were going around thefactory disrupting production,talking to people and talking for the union andthat one was a Polish person and that we would have to tell these people to stopI told Mr. Avellino that we didn'thave any plants in the factory and we don'tknow what he was talking aboutMr. Del Mastro then said that-he turned to Mr. Avellino.Junior, and hesaid that you keep the shop working and they will keep the people quiet.Other-wise, you give them the pink slip.I then asked Mr. Del Mastro if he would agree to a card check,that if wecould get the issue of recognition out of the way, perhaps we could wait untilMr. Avellino's father got out of the hospital.-Mr. Del Mastro said that he couldn'tagree to this.He couldn'tspeak forthe father and then Mr. Avellino, Junior said that this wasn't any good eitherbecause he had been in the city a few days prior to this time and he told his12 The evidence shows that Malinowskl,in substance,told the employees that there wouldnot be steady work if the Union eot in the plantCarol Kotun testified that she signedthe petition because she was afraid since Mastrioni was a short distance behind her whenshe was asked to sign13 The Respondent did not produce any evidence to the effect that it permitted solicita-tions on company timeThe record indicates that such was not the case RIVER TOGS, INC.73jobbers that there was a union problem going on and that a jobber told him tostart sending work back and that the jobber told him that if he has a cancer,that he was to cut it out.And that he lost a great deal of money in River Togsand if we continued our efforts to organize, that he would closeHe woulddefinitely close.Then I said to Mr. Avellino that we represented the majority and would headmit that?He said no, he wouldn't admit that we represented the majority, that what wedid was get the majority of the people signed for a duck dinner.That if hewould give the people a dinner, they would all sign for him.Then I said, well, you do admit that we have the majority of the cards andMr. Avellino said, you can go wipe your.with the cards . . that he hadfreedom of speech and he could say anything he wanted to and that he wasdoing just that and he was opening up against us in the factoryThen Mr. Del Mastro said, "The more you stir the pot, the worse it stinks."Then I turned to Mr Del Mastro and I said, "Well, you agree to check thecards against the payroll signatures and if you say that we have a majority,would the firm then, would River Togs then recognize us?And he refused.Then Mr. Avellino again said he was losing a great deal of money and thathe had maybe a week or ten days work left in the shop, that his jobber told himto send work back, he was going to finish out the work and close down*******Then Mr. Del Mastro went back into the restaurant.Mr. Koozman and Istarted leaving for the parking lot and Mr. Avellino, Junior followed and then heengaged us in conversation while we were getting into the-our carMr. Avel-lino asked if we knew how much money he had lost in River Togs, that he hadmoved to Riverhead to give employment to a distressed area.That he wasvery much upset that he couldn't get a learner's permit, he couldn't get a smallbusiness loan and that his accountant for River Togs had just finished fillingout the W-2 forms and he had filled out 299 W-2 formsThe turnover wasvery high, the people didn't know how to sew and he asked me how could hepay six paid holidays and two weeks vacation and 65 percent, $1.80 minimumwhen he is working for a non-union jobberI told Mr Avellino we have a number of union contractors working forjobbers who are non-union and the contractors assume these responsibilities.Then Mr. Avellino said, "Well, you give me a union jobber with a registra-tion and I'll run the best union shop on Long Island "Commencing on or about March 19 the Union established a picket line at theRespondent's plant.B.ThelayoffsThe Respondent laid off employees Frances Kozak and Vera Gaines on March 19,Carol Ann Kotun on March 22, and Rose Mayo and Cecile Adair on March 24.The complaint alleges that the above employees were laid off because of their unionactivity.The Respondent also laid off employee Angelina Dixon on March 19Kotun, Gaines, Frances Cratch,14 and Dixon signed union cards at the meeting ofthe Union held on March 10.Kotun and Dixon also signed the petitions against theUnion.15Mayo, Adair, and Kozak signed union cards on February 26, March 3,and March 6, respectively.14The evidence indicates that Cratch was a skirt operatorRoth the General Counseland the Respondent in their briefs state that she was laid off on March 19The Respond-ent's payroll records were received in evidenceThe records show that Cratch worked andwas paid for 8 hours on March 19 and that she was not ]aid off at any time on or aboutthat dateCratch did not appear at the hearing as a witnessAve]lino testified to theeffect that Cratch was laid off on March 19 , that after she was told of her layoff, "shestayed around all day [without pay) and she watched the front maker working and shepicked up some ideas" , that (Martin and Mastriont) believed that Cratch had initiativeand wanted to learn and that she and Dixon would be good "trainees" for the semi-sectionoperation , and that for this reason they were recalled to work on March 2215 In her brief the General Counsel states that Cratch was a petition-signerThe peti-tions,which were received in evidence, show this not to be the case 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDGaines was recalled to work on April 9.Kozak was notified to report for workon April 12 but did not return.Kotun returned to work on April 19.Adair, whowas notified to report for work on April 15, did not return until April 19.Mayowas recalled to work on April 26. She was discharged by Avellino on April 29.On March 17 or 18 "many" skirts were removed from the plantEmployeeGaines noticed this and asked Supervisor Mastrioni if the few remaining skirts werethe only ones that the skirt operators had to work on.Mastrioni replied, "Yes, therest is going back . . . that's the way you want it."When Cratch, Gaines, andDixon finished work on these skirts after several hours of work on March 19, Gainesand Dixon were laid off.16Between March 16 and 18, about three machines were removed from the Re-spondent's plant, one of which was the "merrow" machine used by Kotun 17Oneof the employees asked Supervisor Mastrioni why the machinery was being removedMastrioni replied, "because of the union." 18When Gaines, Kotun, and Mayo were laid off, they were asked to write theirnames and telephone numbers on a slip of paper. This had not been required whenthey had been laid off previously.A change to a semi-section operation was notmentioned to Gaines and Kotun at the time of their layoffs.When Martin laidoff Mayo, he told her that the plant was changing to semi-section and would notdo complete section any more, 19 that he was going to recall the laid-off employees"One at a time to retrain them" for semi-section; that since she was an operatorwho had performed "most of the work" needed for semi-section, he probably wouldrecall her the following week; and that there was not the usual amount of workin the plant since a jobber "because of the union ... had pulled some dresses back."Kozak called Martin on March 24He told her that the plant did not have anyskirts, and that he would call her "in a day or so." She did not thereafter hearfrom Martin until he notified her to report for work on April 12.At that time hetold her that the plant was on semi-section and that she would have "to speed up orelse " 20BetweenMarch 24 and April 9 two employees worked for about 1 week onskirts.They had not worked on skirts before, had to be instructed for the workby Supervisor Mastrioni, and were "very slow." 21Employee Mordasiewicz washired on April 9.22 She could not speak English, had to be trained by SupervisorMastriom, and worked on skirts.Kotun's prmcinal job before her layoff was "merrowing facings."Her piece-rate earnings on this job were considerably above the minimum wage during almostevery week of her employment.23 She was recalled to work by Martin. At the timehe told her that the plant was operating under semi-section, and that she wouldhave to work on "the whole top or just the skirt." 24 She worked under the semi-section system on the skirts after her recall.She did not like this work because itwas difficult and her piece rate was not "high enough." 25On more than one occa-19Kozak,who was not at work during the week ending March 19, received word of herlayoff throughKotun,her daughter17Kotun testifiedthat shewas the only employee who regularly performed merrowingwork,and that another merrow machinewas left inthe plant18Mayo testified to the above without contradiction19Employee Alice Wright testified that after Gaines was laid off,she saw Supervisorlitastrioni train employees for semi-section work20The Respondent'spayroll records disclose that Kozak's production was consistentlypoor and considerably below the minimum wage every week21Wright testified without contradiction to the aboveShe further testified that theskirts in question had "two seams,"the same as those produced before the layoffs. thatshe pleated the skirts after the above employees seamed them,that theyheld up her pro-duction because of their slowness:and that when Gaines andKozakhad performed theseaming operation,she was not held up In her production22 The record shows that employee Rivera was hired on March 15 and that heremploy-ment was terminated on March 25Avelhno testified to the effect that afterMarch 11and while employees were laid off lie instructed his supervisors to hire"anybody comingin" the plant"with any kind of experience "22 Between March 1 and the date of her layoff,Kotun worked 40 hours each week, withweekly earnings between $63 10 and $71 27The minimum wage for 40 hours was $5021The record shows that no merrowing work was performed in the plant,after Kotun'slayoff23 F'or the weeks ending April 23 and 30 her weekly piece-rate earnings for a 40-hourweek were$17.14 and $2911, respectively.She quit her job on May3On that day herearnings were equal to the minimum wage RIVER TOGS, INC.75sion she asked Supervisor Mastrioni to transfer her to work other thansemi-section.Mastrioni refused, saying that there wasn't any other work available.26Mayo's main job before her layoff was on skirts.When she returned to work onApril 26, she was assigned to skirts, on the same job that Kotun had.During herfirst 3 days of work her piece rate earnings for 24 hours were $17.22.27 She com-plained to Supervisor Mastrioni and Martin about her machine, saying that it was"too slow" and kept her production down, and asked for her old one or a "faster"machine.She was told that her old machine was out of order.After she hadworked about 21/2 days she was assigned to a "faster" machine.On April. 29 Mayo was called to Avellino's office.He told her that he had beengoing over the payroll record, that she had not been making the minimum wage,that he had "too much make-up pays" for her, that he had called her back to re-train her, and that she would have to "put out just a little more effort into the job."He asked her if she was going to make her "quota" for that day. She said that shewould not 28Mayo said that she would not have come back to the plant if she hadbeen able to find another job, that she did not like working in the plant, and thatthe only reason she returned was because she did not want to lose her unemploy-ment benefits.Avellino asked her, "Is that the way you feel about it?"Mayo re-plied, "That's the way I feel about it."Avellino then discharged her.29The respondent does not contend that the layoffs were due to a lack of work, sincethere were approximately 6,000 dresses "of an A-line style" in the plant as of March 19.In substance, Avellino testified as to the reasons for the layoffs that the A-linedresses had no skirts; that since production in the plant was from 2,000 to 2.500dresses per week, the plant had no need for skirt operators for 2 or 3 weeks; thatwhen he notified one jobber of the Union's campaign, it requested that 1,000 dresses(with skirts) be returned; that at the same time since the Respondent was losingmoney under the complete section operation, he decided to change to "semi-section"where the operators would perform several operations on one garment; 30 that afterconsulting with his supervisors, he also decided to lay off the skirt operators as theirwork ran out and to recall them after the other operators had been retrained; andthat the A-line dresses did not require any merrowing.He testified to the effectthat he discharged Mayo because of her bad "attitude" after her recall and her "in-subordination" and attitude during her conversation with him.There are persuasive facts and arguments on each side of the question of motiva-tion in the layoffs.From the record it appears that Avellino knew which employeeswere attendingthe union meetings.31There was no lack of work; and Avellino, byhis own admission, hired employees and was looking for new employees "with anykind of experience" during the time in question.From this it would appear thathe would have trained the employees for semi-section work instead of laying themoffAvellino's testimony indicates that at least to some degree performance wastaken into consideration since it was decided to retain Cratch and Dixon becausethey were considered potential producers under the semi-section operation.However, the Respondent's records show that Cratch and Dixon, along withKozak, Adair, and Mayo, all were poor producers. If performance was considered,itwould appear that Avellino at least would have retained Gaines, who was a better-than-average producer with few make-up pays, and Kotun, a superior producer.32Further, the evidence shows that at sometime between March 2 and April 9 andbefore any of the laid-off employees were recalled two employees who were slowand needed training worked on skirts for about 1 week.The above supports theGeneral Counsel's case.2Kotun testified that at this time employee"Marie" asked for and received other workwhich was not semi-section,such as putting bows on jacketsr The payroll record revealsthat Mayo'sweekly piece-rate earnings before her layoffwere Consistently poor.-28The payroll record shows that Mayo's piece-rate earnings on April 29 were $5 10 for61/ hours.2DTiie above conversation is based upon credited portions of the testimony of both Avel-lino and Mayo.Testimony to the contrary is not creditedso Contrary to the General Counsel's contention, the record reveals that the Respondentstarted to train its employees for the semi-section operation immediately after the firstlayoffs31Avellino's conversation with Banyai on March 17 indicates that he knew Kozak to bean active adherent of the Union32 Avellino testified to the effect that he considered merrowing a simple operation 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt does not appear that any of the laid-off employees were more active on behalfof the Union than others in the plantTheir activity was limited to signing cards,attendingunion meetings, and talking in favor of the Union to other employees.Cratch and other poor producers who signed union cards, such as Margaret Bloem,were not laid off,Neither Cratch nor Bloem signed the antiunion petitions.YetDixon and Kotun were laid off after signing the petitions. If Avellino's purpose inthe layoffs was to discourage union membership and activity, it would appear thatin order to make the picture crystal clear to the employees he would have laid offCratch and would not have laid off Dixon, even for a half day, and Kotun.More-over, the evidence shows that the change to semi-section was motivated by economicconsiderations; and that the employees were not laid off at the same time, but atdifferent times as their skirt work ran out.I believe that the Respondent's motives are suspect.But suspicion does not justifyan inference of illegal motivation.Accordingly, from all of the evidence I findthat the General Counsel failedto sustainthe burden of proving that Kozak, Gaines,Kotun, Mayo, and Adair were laid off in violation of Section 8(a)(3) of the Act.The General Counsel also contends that Mayo's discharge on April 29 was viola-tive of the Act.As related and found above, both Mayo and Kotun were workingon skirts undersemi-sectionat the time of the former's discharge The piece-rateearningsof both on this work were poor, with large make-up pays. In view ofKotun's past performance, it would appear that a low piece rate was involved.However, Kotun made the minimum wage on her last day of work. Although Mayowas an experienced skirt operator, her production on this job did not improve Itwas no better or worse than it had been on skirt work before her layoff. This servesto explain why Avellino called her to his office.Under the circumstances I find thatMayo was discharged for cause.C. The refusal to bargainThe complaint alleges an appropriate unit of "all production and maintenanceemployees of Respondent, exclusive of office clerical employees, guards and allsupervisors."This susbtantially is the unit claimed by the Union in its letter ofMarch 11 to the Respondent.During his conversations with Banyai, Avellino didnot contest the appropriateness of this unitThe Respondent contends that a unitincluding the employees of Junior Sportswear is appropriate.This contention isrejected.Upon all of the evidence I find that the unit alleged in the complaint isappropriate for the purposes of collective bargaining within the meaning of the Act.As of March 11 and 12 there were 49 employees in the appropriate unit includingAlbertMastrioni, the husband of Supervisor Mastrioni, but excluding MarleneHobson.Albert Mastrioni's name is not listed in the Respondent's payroll records.33At the hearing the Respondent refused to take a position as to his supervisory ornonsupervisory status under the Act.Mastrioni did not appear as a witness at thehearing.Employee Mildred Bartlett, called as a witness by the General Counsel,testifiedwithout contradiction thatMastrioni was a presserAccordingly, I findthat he should be included in the unitIn her brief the General Counsel contends that Hobson should be included inthe unit.The Respondent contends otherwise, pointing out that Hobson's employ-ment was terminated permanently prior to March 11.The Respondent's payrollrecords disclose that Hobson last worked on March 9 and that she was not em-ployed by the Respondent thereafter.For this reason she had been excluded fromthe unit.The General Counsel introduced into evidence 28 authorization cards dated onor before March 10, including one for Hobson. Since Hobson has been excludedfrom the unit, her card cannot be counted. In its brief the Respondent contends thatthe authorization cards of Suchto, the two Rodziewicz sisters, Albert Boler, and Tolaralso cannot be counted.Suchto testified that she did not understand English; that at the union meetingheld on March 10 she signed a union card; and that she signed it after Kozak ex-plained in Polish that "they wanted to know how many people were here." Asrelated and found above, the Rodziewicz sisters, who did not understand or speakEnglish, brought their cousin to the meeting as their interpreter.This person didnot appear at the hearing as a witness. Janina and Helen Rodziewicz both testified,in substance, that Kozak told them that they had to attend a "meeting" on March 10;331t appears that Mastrioni was excluded because the Respondent considered him as the"head presser" RIVER TOGS, INC.77that at the meeting their cousin told them to sign the union cards without explainingthem; that although "a man" was talking in English,their cousin did not interpretor explain to them at the time; and that they did not know what the cards were forwhen they signed them.Ido not credit the above testimony of Suchto and the Rodziewicz sisters Thetestimony in this connection of Banyai,Rhatigan, Kozak, and Kotun,whom I credit,establishes that Banyai paused during his talk in order that his statements could beinterpreted to the Polish employees,that this was done, and that the purpose ofthe authorization cards was explained to them before they signed them.With respect to Boler's card,Mabel Brigmon, an employee of Junior Sportswear,testified credibly that she rode to and from work with a person whom she called"Al"; that she did not know his last name; that he worked for the Respondent; thatshe had known him "for quite a while"; that one of the Respondent's female em-ployees asked her to give"Al" a blank authorization card "because he wanted one";that she gave the card to Al; that at sometime before the second meeting of theUnion(March 10)Al returned the card to her completely filled out; that he toldher at the time to give the card to Rhatigan because he could not attend the meet-ing; and that she gave the card to Rhatigan at the second union meeting.Brigmonidentified the card of Albert Boler,datedMarch 8, 1965,as the card in question.In its brief the Respondent points out that Boler's card does not have a receipt stampof the Board on its reverse side,and that all of the other cards have such stamps,dated March 11. The Respondent argues that"apparently"the card was not receivedat the second union meeting because of the above and also because Banyai testifiedthat he counted 26 cards at that meeting.However, Banyai further testified, "Wehad at least 26.Maybe more." 34 The absence of the Board's receipt stamp onBoler's card serves only to put in question the date that Boler signed the card. Inview of Brigmon's uncontradicted testimony,I find that Boler signed the card on thedate noted,and that it counts as a valid card.ConstanceWoodruff, a representative of the Union,testifiedwithout contradic-tion that at the second union meeting Tolar borrowed her pen in order to fill outan authorization card,that she watched him as he filled out the card,and that hegave it to her.The card is dated March 9.Woodruff was unable to explain whyitwas not dated March 10. Employee Alice Wright testified to the effect that afew days after the first union meeting she solicited Tolar to sign a union card; thatwhen he said he was interested in the Union,she gave him a card; that he returnedthe card toher thefollowing day; and that she never turned it over to the UnionThe Respondent contends that Tolar's card cannot be counted because of "theseexplicable circumstances."SinceWoodruff identified the card in question,the Re-spondent's contention is rejectedIfind that it counts as a valid card.The undisputed evidence in the case shows that Albert Mastrioni at all timesmaterial herein was a member in good standing of the Union. In my opinion, thisfact raises the presumption that Mastrioni authorized the Union to represent himfor the purposes of collective bargaining.However, aside from the question of thevalidity of Mastrioni'sdesignation,the evidence shows that 27 employees out of 49in the appropriate unit signed cards on or before March 10.Accordingly, I findthat on and after March 10 the Union represented a majority of the employees.In its brief the Respondent contends that Kotun's signing of the antiunion peti-tion "amounts to a revocation of her card."The evidence shows that other em-ployees who signed union cards, such as Dixon,also signed the petitions.I findthat any defections from the Union's ranks did not affect its majority,since such pos-sible defections were caused by the Respondent's unfair labor practices.In its letter of March 11 the Union notified the Respondent that it had been desig-nated as the collective-bargaining representative by a majority of the employees,requested recognition,and demanded that the Respondent meet with it in order tonegotiate a contract.When Avellino spoke to Banyai on March 12,he questionedneither the unit nor the majority.Although Banyai repeated the Union'sdemandsfor recognition and bargaining and offered to prove the majority by showingAvellino the designation cards, Avellino's only answer was that he would considerrecognition of the Union only if it provided him with a union jobber.He did notanswer Banyai'ssuggestion that he agree to a consent election.Avellino gavesubstantially the same answer to Banyai'sdemands when they met on March 17.However,at this meeting he questioned the Union'smajority and claimed that theemployees signed the union cards in order to get a "duck dinner."That Avellino44 Including Hobson's card, there are 27 cards with the Board's receipt stamp 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not have a good-faith doubt on the majority question is indicated since at theclose of the conversation he in effect offered to recognize the Union when he toldBanyai, "Well,you give me a union jobber with a registration and I'llrun the bestunion shop on Long Island."In conclusion,the evidence shows that on and after March 12 the Respondentrefused to recognize and bargain with the Union;and that starting on March 10the Respondent engaged in conduct which has been found above to be violative ofSection 8(a)(1) of the Act.These unfair labor practices negate the Respondent'sclaim of good faith and manifest an effort to undermine the Union'smajority.Accordingly,I find that the Respondent's refusal to recognize and bargain with theUnion on and after March 12, 1965, was violative of Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the Respondent's operations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic,and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent has refused to bargain with the Union inviolation of Section 8(a)(5) and(1) of the Act,itwill be recommended that theRespondent be ordered to bargain with the Union upon request as the exclusive rep-resentative of all of its employees in the appropriate unit concerning rates of pay,wages, hours,and other terms and conditions of employment,and if understandingsare reached,embody such understandings in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.3.All production and maintenance employees of Respondent,exclusive of officeclerical employees.guards, and all supervisors as defined in the Act,constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.The Union has been at all times on and after March 10,1965, the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing at all times on and after March 12, 1965, to recognize and bargaincollectivelywith the Union as the exclusive representative of its employees in theaforestated appropriate unit, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.7.The General Counsel has failed to sustain the burden of proving that the lay-offs of Kozak, Gaines, Kotun, and Adair and the layoff and discharge of Mayo wereviolative of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, and conclusions of law andupon the entire record in the case,I recommend that the Respondent, its officers,agents, successors and assigns,shall be ordered to:1.Cease and desist from:(a) Interrogating its employees concerning their membership in or activities onbehalf of the Union or making threats of reprisal because of such activity.(b) Engaging in or creating the impression of surveillance of the union activityof its employees. RIVER TOGS, INC.79(c)Refusing to bargain collectively with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment with the Union as theexclusive representative of its employees in the appropriate unit found above.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist the above-named labor organization, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to the extentthat such rights may be affected by an agreeement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request bargain collectively with the Union as the exclusive representa-tive of the employees in the above-described appropriate unit with respect to ratesof pay, wages, hours of work, and other terms and conditions of employment, andembody in a signed agreement any understandings reached.(b) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents for examination and copying, all records necessary for the deter-mination of the amount of backpay due under these recommendations.(c)Post at its plant in Riverhead, New York, copies of the attached notice marked"Appendix." 35 Copies of said notice, to be furnished by the Regional Director forRegion 29, after being duly signed by the Respondent or its authorized representa-tives, shall be posted by Respondent immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Region Director for Region 29, in writing, within 20 days fromthe date of the receipt of this Decision, what steps it has taken to comply herewith.36IT IS ALSO RECOMMENDED that the complaint be dismissed insofar as it relatesto the layoffs of Kozak, Gaines, Kotun, and Adair and to the layoff and dischargeof Mayo.31 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."38 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recomended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their membership in oractivitieson behalf of Local 107, International Ladies' Garment Workers'Union, AFL-CIO, or of any other labor organization, or make threats ofreprisal because of such activity.WE WILL NOT engage in or create the impression of surveillance of the unionactivity of our employees.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees in thefollowing unit with respect to rates of pay, wages, hours of employment, andother conditions of employment, and if understandings are reached, embodysuch understandings in a signed agreement.The bargaining unit is:All production and maintenance employees, exclusive of office clericalemployees, guards, and all supervisors as defined in the Act. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assistLocal 107,International Ladies' GarmentWorkers'Union, AFL-CIO, or of any other labororganization,to bargain collectivelythrough representatives of their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or mutual aid or protection,or to re-frain from any or all such activities,except to the extentthat such rights maybe affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.All ouremployees are free to become,remain, or refrain from becoming or re-maining members of any labor organization.RIVER TOGS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, 16 CourtStreet,Fourth Floor, Brooklyn, New York 11201, Telephone 596-5386.Purolator Products,Inc. (Van Nuys Plant)andInternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America,AFL-CIOPurolator Products,Inc.andInternational Union,United Auto-mobile, Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO and Independent Employees Association ofPurolator Products,Inc.,Party in Interest.Cases 31-CA-10(forrnerly 21-CA-5698) and 20 (formerly 01-CA-6108).July 5,1966DECISION, ORDER, AND DIRECTION OF ELECTIONOn May 6, 1965, Trial Examiner Eugene K. Kennedy issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondent filed exceptions to the TrialExaminer's Decision.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed. The Board hasconsidered the entire record in these cases, including the Trial Exam-iner'sDecision, and the exceptions thereto, and hereby adopts the160 NLRB No. 9.